Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 12/18/2019.
Claims 1-20 are pending, where claims 1, 8 and 15 are independent.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 12/18/2019 has been filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Songkakul (USPGPub No. 2019/0384238 A1). 
As to claims 1, 8 and 15, Songkakul discloses An environmental control system for a building space (Songkakul [0003-10] “monitoring ongoing operating conditions and environmental conditions of the at least one area” [abstract] see Fig. 1-12), the system comprising: 
heating, ventilation, or air conditioning (HVAC) equipment that operates to control a temperature of the building space by adding heat to the building space or removing heat from the building space (Songkakul [0001-10] “control of automated lighting, heating, cooling, and window blind systems - monitoring ongoing operating conditions and environmental conditions of the at least one area, the cooling plant and the heating plant” [abstract] see Fig. 1-12); 
lighting equipment that operates to control a luminosity of the building space and affects a heat load disturbance for the building space (Songkakul [0061-68] “regulate the temperature and humidity of room 400 - includes lighting 404 - varied in illumination depending on the natural light - window 406 with window blinds 408 - amount of illumination adjusted using window blinds 408 - lose heat or gain heat through window 406, depending on weather conditions, the sun 410, the window blinds 408, and other factors” [0026-50] [0003-10] [abstract] see Fig. 1-12, element 404 lighting equipment for affecting heat load disturbance); 
an environmental controller comprising a processing circuit configured (Songkakul [0003-10] [abstract] see Fig. 1-12, ) to: 
one or more potential operating states of the lighting equipment over a time period, the heat load disturbance affecting the temperature of the building space (Songkakul [0061-68] “regulate the temperature and humidity of room 400 - includes lighting 404 - varied in illumination depending on the natural light - window 406 with window blinds 408 - amount of illumination adjusted using window blinds 408 - lose heat or gain heat through window 406, depending on weather conditions, the sun 410, the window blinds 408, and other factors - measure and control the conditions of room 400 - measurement of lighting intensity, lighting control level setpoints, room temperature, room temperature setpoints, blind opening control levels, blind angle control level, blind angle setpoints, occupancy status, CO2 measurements, and others - other environmental parameters include outside weather conditions but not limited to outside air temperature, outside air humidity, wind direction, wind speed, and sky condition, all of which captured or sensed using known techniques” [0026-50] [0003-10] [abstract] see Fig. 1-12, measure and predict using machine, pattern recognition and neural network  provides the estimation or prediction of heat load disturbance); 
generate control decisions for the HVAC equipment and the lighting equipment based on the predicted heat load disturbance and subject to constraints on the temperature of the building space and the luminosity of the building space over the time period (Songkakul [0026-50] “system transform data into an operations table - allows year-round proactive controlling of the room environment - with actual weather data and short term forecast weather data to dictate control decisions to achieve operating conditions for each room that meet occupant comfort and preferences while efficiently operating the system” [0061-80] [0003-10] [abstract] see Fig. 1-12, dictate control decisions obviously generates control decisions based on input); and 
operate the HVAC equipment and the lighting equipment based on the control decisions (Songkakul [0026-50] “operation data and control settings reflect the actual operating conditions of the room according to BAS control, user preferences/changes, the energy consumed by the room, and the external environmental conditions - system transform data into an operations table - allows year-round proactive controlling of the room environment - with actual weather data and short term forecast weather data to dictate control decisions to achieve operating conditions for each room that meet occupant comfort and preferences while efficiently operating the system” [0001-10] [abstract] [0001-10] [abstract] [0026-50] [0061-80] see Fig. 1-12, operating the system based on control decisions).
It would be therefore obvious to one having ordinary skill in the art at the time of the invention that dictate control decisions based on the input are assumed as generates control decisions.
As to claims 2, 9 and 16, Songkakul discloses all the limitations of the base claims as outlined above.  
Songkakul further discloses The system of claim 1, wherein the lighting equipment comprises shading equipment that operates to affect a portion of the heat load disturbance originating from an external space (Songkakul [0061-68] “regulate the temperature and humidity of room 400 - includes lighting 404 - varied in illumination depending on the natural light - window 406 with window blinds 408 - amount of illumination adjusted using window blinds 408 - lose heat or gain heat through window 406, depending on weather conditions, the sun 410, the window blinds 408, and other factors” [0026-50] [0003-10] [abstract] see Fig. 1-12).

As to claims 3, 10 and 19, Songkakul discloses all the limitations of the base claims as outlined above.  
Songkakul further discloses The system of claim 1, wherein generating the control decisions for the HVAC equipment and the lighting equipment comprises performing an optimization of an objective function (Songkakul [0026-50] “system transform data into an operations table - allows year-round proactive controlling of the room environment - with actual weather data and short term forecast weather data to dictate control decisions to achieve operating conditions for each room that meet occupant comfort and preferences while efficiently operating the system” [0061-80] [0003-10] [abstract] see Fig. 1-12, dictate control decisions based on operating condition meeting occupant comfort and efficient operation provides optimization to objective function) that accounts for at least one of 
an amount of one or more resources consumed by the HVAC equipment and the lighting equipment or a cost of the one or more resources consumed by the HVAC equipment and the lighting equipment (Songkakul [0026-50] “operate in an automatic operation mode that helps operate systems in the space efficiently to save energy - system transform data into an operations table - allows year-round proactive controlling of the room environment - with actual weather data and short term forecast weather data to dictate control decisions to achieve operating conditions for each room that meet occupant comfort and preferences while efficiently operating the system” [0061-80] [0003-10] [abstract] see Fig. 1-12, reduce electrical lighting energy consumption in buildings and enhance indoor environmental quality provides optimization).

As to claims 4, 11 and 20, Songkakul discloses all the limitations of the base claims as outlined above.  
Songkakul further discloses The system of claim 3, wherein the optimization comprises: identifying one or more periods of time during which the building space is scheduled to be occupied based on an occupancy schedule for the building space; and predicting a portion of the heat load disturbance caused by occupants in the building space during the one or more periods of time (Songkakul [0003-10] “controlling the building automation system to adjust physical conditions of at least one area is based on an occupancy schedule of the area - area profile data for the at least one area includes historical data of the interaction between area occupants and the field device in the at least one area” [0061-68] “measurement of lighting intensity, lighting control level setpoints, room temperature, room temperature setpoints - occupancy status, - captured or sensed using known techniques” [0026-50] [abstract] see Fig. 1-12, occupancy schedule provides identified time period for the space load and heat disturbance pattern).


Songkakul further discloses The system of claim 1, wherein predicting the heat load disturbance comprises: determining one or more weather conditions outside the building space, the one or more weather conditions comprising at least one of a forecast of cloud cover or a forecast of solar intensity; and predicting a portion of the heat load disturbance caused by the one or more weather conditions (Songkakul [0061-68] “varied in illumination depending on the natural light - window 406 with window blinds 408 - amount of illumination adjusted using window blinds 408 - lose heat or gain heat through window 406, depending on weather conditions, the sun 410, the window blinds 408, and other factors - measure and control the conditions of room 400 - measurement of lighting intensity, lighting control level setpoints, room temperature, room temperature setpoints, blind opening control levels, blind angle control level, blind angle setpoints, occupancy status, CO2 measurements, and others - other environmental parameters include outside weather conditions but not limited to outside air temperature, outside air humidity, wind direction, wind speed, and sky condition, all of which captured or sensed using known techniques” [0026-50] [0003-10] [abstract] see Fig. 1-12, measure other environmental parameters provides the determination of  outside weather condition and predict using machine, pattern recognition and neural network).


Songkakul further discloses The system of claim 1, wherein the processing circuit is configured to: predict the luminosity of the building space based on the control decisions for the lighting equipment, the lighting equipment comprising electric lights that operate to affect the luminosity of the building space, wherein the heat load disturbance comprises heat emitted due to operation of the electric lights; and predict the temperature of the building space based on the control decisions for the HVAC equipment and the control decisions for the lighting equipment (Songkakul [0061-68] “varied in illumination depending on the natural light - window 406 with window blinds 408 - amount of illumination adjusted using window blinds 408 - lose heat or gain heat through window 406, depending on weather conditions, the sun 410, the window blinds 408, and other factors - measure and control the conditions of room 400 - measurement of lighting intensity, lighting control level setpoints, room temperature, room temperature setpoints, blind opening control levels, blind angle control level, blind angle setpoints, occupancy status, CO2 measurements, and others - other environmental parameters include outside weather conditions but not limited to outside air temperature, outside air humidity, wind direction, wind speed, and sky condition, all of which captured or sensed using known techniques” [0026-50] [0003-10] [abstract] see Fig. 1-12).

As to claims 7 and 14, Songkakul discloses all the limitations of the base claims as outlined above.  
(Songkakul [0003-10] “controlling the building automation system to adjust physical conditions of at least one area is based on an occupancy schedule of the area - area profile data for the at least one area includes historical data of the interaction between area occupants and the field device in the at least one area” [0061-68] “measurement of lighting intensity, lighting control level setpoints, room temperature, room temperature setpoints - occupancy status, - captured or sensed using known techniques” [0026-50] [abstract] see Fig. 1-12).

As to claim 17, Songkakul discloses all the limitations of the base claims as outlined above.  
Songkakul further discloses The controller of claim 15, the operations further comprising determining a modified heat load disturbance value based on the predicted heat load disturbance and the predicted effect of the control decisions for the lighting equipment, wherein the control decisions for the HVAC equipment are generated based on the modified heat load disturbance value (Songkakul [0061-68] “varied in illumination depending on the natural light - window 406 with window blinds 408 - amount of illumination adjusted using window blinds 408 - lose heat or gain heat through window 406, depending on weather conditions, the sun 410, the window blinds 408, and other factors - measure and control the conditions of room 400 - measurement of lighting intensity, lighting control level setpoints, room temperature, room temperature setpoints, blind opening control levels, blind angle control level, blind angle setpoints, occupancy status, CO2 measurements, and others - other environmental parameters include outside weather conditions but not limited to outside air temperature, outside air humidity, wind direction, wind speed, and sky condition, all of which captured or sensed using known techniques” [0026-50] “system transform data into an operations table - allows year-round proactive controlling of the room environment - with actual weather data and short term forecast weather data to dictate control decisions to achieve operating conditions for each room that meet occupant comfort and preferences while efficiently operating the system” [0003-10] [abstract] see Fig. 1-12, elements 1116 and 1120 updated area profile data  and updated plant profile data provides the determination of modified heat load disturbance).

As to claim 18, Songkakul discloses all the limitations of the base claims as outlined above.  
Songkakul further discloses The controller of claim 15, wherein the control decisions for the lighting equipment are generated to proactively influence the heat load disturbance while maintaining a luminosity in the building space within a predetermined range (Songkakul [0026-50] “system transform data into an operations table - allows year-round proactive controlling of the room environment - with actual weather data and short term forecast weather data to dictate control decisions to achieve operating conditions for each room that meet occupant comfort and preferences while efficiently operating the system” [0061-68] “varied in illumination depending on the natural light - window 406 with window blinds 408 - amount of illumination adjusted using window blinds 408 - lose heat or gain heat through window 406, depending on weather conditions, the sun 410, the window blinds 408, and other factors - measure and control the conditions of room 400 - measurement of lighting intensity, lighting control level setpoints, room temperature, room temperature setpoints, blind opening control levels, blind angle control level, blind angle setpoints, occupancy status, CO2 measurements, and others - other environmental parameters include outside weather conditions but not limited to outside air temperature, outside air humidity, wind direction, wind speed, and sky condition, all of which captured or sensed using known techniques” [0003-10] [abstract] see Fig. 1-12).
Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Tsai, et al. USP No. 8046106 B2.
Wen, et al. USPGPub No. 2015/0234369 A1. 
Rains, et al. USPGPub No. 20140058566 A1. 
Venne, USPGPub No. 2021/0003308 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119